             Case 18-34658 Document 708 Filed in TXSB on 03/16/21 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                              ENTERED
                                                                                                                 03/16/2021


    In re:                                               Case No. 18-34658

    Houtex Builders, LLC, et al.1                        Chapter 11

              Debtors.                                   Jointly Administered


     ORDER GRANTING DEBTORS’ MOTION TO STRIKE ANNA WILLIAMS’S
       RESPONSE TO JOINT EMERGENCY MOTION FOR AUTHORITY TO
                        COMPROMISE DISPUTES
                       [Relates to ECFs 696 and 705]


         The Court, having considered Debtors’ motion to strike Anna Williams’s Response To Joint

Emergency Motion For Authority To Compromise Disputes [ECF 705], the record in this case

including the Joint Emergency Motion For Authority To Compromise Disputes Among the Debtors,

Charles Foster and Spirit of Texas Bank ssb Under Bankruptcy Rule 9019 [ECF 696] (the “Settlement

Motion”) and the Settlement Agreement attached thereto, and the applicable law, finds and concludes

that the motion is with merit and since Williams’s claims in these cases have been disallowed,

Williams no longer has a legal protected interest in this proceeding and she lacks standing to object

to the Settlement Motion.         Accordingly, the Court GRANTS the Motion and strikes Williams’s

Response.


         Houston, Texas

                                                      JEFFREY P. NORMAN
                    March
                     April16,
                           04, 2021
                               2018                   UNITED STATES BANKRUPTCY JUDGE


                                    
1
         The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
         tax identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
         Shadywood, LLC (7627).
